
	
		II
		112th CONGRESS
		2d Session
		S. 3640
		IN THE SENATE OF THE UNITED STATES
		
			November 27, 2012
			Mr. Toomey introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to direct the
		  Assistant Secretary of Homeland Security, Transportation Security
		  Administration, to transfer unclaimed clothing recovered at airport security
		  checkpoints to local veterans organizations and other local charitable
		  organizations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clothe a Homeless Hero
			 Act.
		2.Disposition of
			 unclaimed clothing recovered at airport security checkpoints
			(a)In
			 generalSection 44945 of
			 title 49, United States Code, is amended—
				(1)in the section
			 heading, by inserting and
			 clothing after money;
				(2)by striking
			 Notwithstanding and inserting the following:
					
						(a)Disposition of
				unclaimed
				moneyNotwithstanding
						;
				and
				(3)by adding at the
			 end the following:
					
						(b)Disposition of
				unclaimed clothing
							(1)In
				generalIn disposing of unclaimed clothing recovered at any
				airport security checkpoint, the Assistant Secretary of Homeland Security,
				Transportation Security Administration, in consultation with the Secretary of
				Veterans Affairs, shall make every reasonable effort to transfer such clothing
				to local veterans organizations or other local charitable organizations for
				distribution to homeless or needy veterans and veteran families.
							(2)AgreementsThe
				Assistant Secretary may enter into agreements with airport authorities to
				facilitate the implementation of paragraph (1).
							(3)Other charitable
				arrangementsNothing in this subsection may be construed to
				prevent an airport or the Transportation Security Administration from donating
				unclaimed clothing to a charitable organization of their choosing.
							(4)LimitationNothing
				in this subsection shall create a cost to the Federal
				Government.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 449
			 of title 49, United States Code, is amended by striking the item relating to
			 section 44945 and inserting the following:
				
					
						44945. Disposition of unclaimed money and
				clothing.
					
					.
			
